Citation Nr: 1818874	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-25 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied service-connection claim for a right ear hearing loss disability. 

2.  Entitlement to service connection for a right ear hearing loss disability. 

3.  Entitlement to a compensable evaluation for a left ear hearing loss disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to December 1970 and from July 1977 to September 1994.  

These matters come before the Board on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.   

As discussed below, the Board is reopening the Veteran's right ear hearing loss claim.  The Veteran's reopened service-connection claim for a right ear hearing loss disability, and his claim for an compensable disability rating for a left ear hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a September 1995 rating decision, the RO denied the Veteran's service-connection claim for a right ear hearing loss disability. The Veteran did not file a notice of disagreement with the decision, or submit new and material evidence within one year of the denial. 

 2. Evidence received since the final September 1995 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right ear hearing loss disability.


CONCLUSIONS OF LAW

1. The September 1995 rating decision that denied the claim of entitlement to service connection for a right ear hearing loss disability is final. 38 U.S.C. § 7105  (2012); 38 C.F.R. §§ 20.1103 (2017). 

 2. The criteria for reopening a previously denied claim of entitlement to service connection for a right ear hearing loss disability, have been met. 38 U.S.C. § 5108  (2012); 38 C.F.R. § 3.156  (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If a claim of entitlement to service connection has previously been denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C. § 5108. New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). 

The evidence VA is required to review for newness and materiality is that which has been submitted by the claimant since the last final disallowance of the claim on any basis. See Evans v. Brown, 9 Vet. App 273 (1996). The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim. Id.   For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Shade, 24 Vet. App. at 118.
Here, in a September 1995 rating decision, the RO denied the Veteran's service-connection claim for a right ear hearing loss disability.  The RO denied the claim largely because the evidence of record at the time did not show that the Veteran had a right ear hearing loss disability for VA purposes.  The Veteran did not appeal, nor did he submit new and material evidence within one year of being notified of the determination, and the decision became final.  38 U.S.C. § 7105  (2012); 38 C.F.R. §§ 20.1103 (2017).

In May 2013, the Veteran filed a new service-connection claim for a right ear hearing loss disability.  The RO denied this claim in the above-referenced July 2013 rating decision based on a July 2013 examination report showing that the Veteran's right ear hearing loss still did not meet the criteria for classification as a disability for VA purposes under the provisions of 38 C.F.R. § 3.385.  The Veteran disagreed with RO's determination, and perfected this appeal.

Significantly, during the course of the appeal, the Veteran has described symptoms of potentially worsening hearing acuity of the right ear.  On his July 2014 Form 9, the Veteran reported that sometimes, even when he is wearing his bilateral hearing aids, he could only hear bits and pieces of what people were saying on the television and radio or in conversation.  He had difficulty with hearing when noise was present in the background.  He indicated that his tinnitus was extreme and impacted his hearing.  He also suggested that his hearing loss was progressive.  These symptoms were not reported at the time of his most recent VA examination in July 2013.  

Because there is a suggestion that the Veteran's right ear hearing loss may have worsened during the appeal period to the point where he may now have a disability as defined by VA regulations, under the low threshold identified above in Shade the Board finds that this lay evidence serves to reasonably substantiate the claim, and at the very least, triggers the Secretary's duty to assist.  As such, new and material evidence has been received, and the claim is reopened. To this extent only, the appeal is granted.


ORDER

The previously-denied claim of entitlement to service connection for a right ear hearing loss disability, is reopened.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks entitlement to service connection for right ear hearing loss and entitlement to an initial compensable rating for left ear hearing loss.  VA has previously determined that the Veteran had a long history of exposure to loud noise from various sources during his Army career.   See September 1995 rating decision.

As noted above, service connection for right ear hearing loss has been denied by the AOJ, in part because the appellant did not have hearing loss for VA purposes.  38 C.F.R. § 3.385.  However, on his July 2014 Form 9, the Veteran reported that sometimes, even when he is wearing his bilateral hearing aids, he could only hear bits and pieces of what people were saying on the television and radio or in conversation.  He had difficulty with hearing when noise was present in the background.  He indicated that his tinnitus was extreme and impacted his hearing.  He suggested that his hearing loss was progressive.  These symptoms were not reported at the time of his most recent VA examination in July 2013.  Therefore, a remand is required for a new VA examination to determine whether the Veteran now has right ear hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385, and to determine the current severity of his service-connected left ear hearing loss.

The AOJ should ensure that any relevant, unassociated records must be obtained prior to adjudication of the remaining claims on appeal.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).
Accordingly, the case is REMANDED for the following action:

1. Obtain complete VA treatment records from July 2013 to the present.

2. After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claims.

3. Arrange for the Veteran to undergo a VA audiological examination. 

The claims folder and a copy of this remand must be made available to the examiner in conjunction with the opinion and/or examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail. 

a) The examiner should assess the current severity of the Veteran's right and left ear hearing loss.

b) The examiner is also asked for an opinion on whether it is at least as likely as not (50 percent or greater probability) that right ear hearing loss-if shown for VA purposes-had onset in, or is otherwise related to his period of service, including conceded acoustic trauma therein.  

c) Notwithstanding the above, the examiner should also opine as to whether it is at least as likely as not that right ear hearing loss-if shown for VA purposes-was caused or aggravated beyond its natural progression by his service-connected left ear hearing loss and/or tinnitus.  

A complete rationale for all opinions expressed must be provided.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4. Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


